IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA 


                                   September 2018 Term
                         FILED 

                                    _______________
                                                                            October 5, 2018 

                                                                                released at 3:00 p.m.
                                       No. 18-0712 
                        EDYTHE NASH GAISER, CLERK

                                     _______________                        SUPREME COURT OF APPEALS

                                                                                 OF WEST VIRGINIA



        STATE OF WEST VIRGINIA EX REL. DONALD L. BLANKENSHIP
               AND THE CONSTITUTION PARTY OF WEST VIRGINIA,
                               Petitioners

                                             v.

        MAC WARNER, IN HIS OFFICIAL CAPACITY AS WEST VIRGINIA 

                        SECRETARY OF STATE,

                              Respondent 


       ____________________________________________________________

                              WRIT DENIED
       ____________________________________________________________

                                 Submitted: August 29, 2018
                                   Filed: October 5, 2018

Robert M. Bastress, Jr., Esq.
                    Marc E. Williams, Esq. 

Morgantown, West Virginia 
                       Melissa Foster Bird, Esq. 

Counsel for Petitioners 
                         Christopher Smith, Esq. 

                                                  Anna C. Majestro, Esq. 

Nigel E. Jeffries, Esq. 
                         Nelson Mullins Riley & Scarborough LLP 

South Charleston, West Virginia 
                 Huntington, West Virginia 

Counsel for Intervenor Nigel E. 
                 Counsel for Respondent 

Jeffries       

                                                  Elbert Lin, Esq.

                                                  Hunton Andrews Kurth LLP

                                                  Richmond, Virginia
                                                  J. Mark Adkins, Esq. 

                                                  Richard R. Heath, Jr., Esq.

                                                  Bowles Rice LLP 

                                                  Charleston, West Virginia 

                                                  Counsel for Intervenor The West Virginia 

                                                  Republican Party, Inc. 



                                               
JUSTICE FARRELL delivered the Opinion of the Court. 


CHIEF JUSTICE WORKMAN is disqualified. 

JUSTICE ALLEN H. LOUGHRY II suspended, therefore not participating and 

JUSTICE PAUL T. FARRELL sitting by temporary assignment. 

JUSTICE ALAN D. MOATS and JUSTICE DARRELL PRATT sitting by temporary 

assignment. 





                                         
                              SYLLABUS BY THE COURT 




              1.     “The Constitution, in article IV, section 11, gives wide powers to the

legislature to make all reasonable regulations and restrictions as to preparation of ballots

and the conduct and return of elections.” Syl. Pt. 4, Morris v. Board of Canvassers of City

of Charleston, 49 W.Va. 251, 38 S.E. 500 (1901).



              2.     “A statute should be so read and applied as to make it accord with the

spirit, purposes and objects of the general system of law of which it is intended to form a

part; it being presumed that the legislators who drafted and passed it were familiar with all

existing law, applicable to the subject matter, whether constitutional, statutory or common,

and intended the statute to harmonize completely with the same and aid in the effectuation

of the general purpose and design thereof, if its terms are consistent therewith.” Syl. Pt. 5,

State v. Snyder, 64 W.Va. 659, 63 S.E. 385 (1908).



              3.     “It is the duty of a court to construe a statute according to its true

intent, and give to it such construction as will uphold the law and further justice. It is as

well the duty of a court to disregard a construction, though apparently warranted by the

literal sense of the words in a statute, when such construction would lead to injustice and

absurdity.” Syl. Pt. 2, Click v. Click, 98 W.Va. 419, 127 S.E. 194 (1925).




                                              i 
              4.     West Virginia Code § 3-5-23(a) (2018) prevents unsuccessful primary

election candidates from subsequently running as nomination-certificate candidates in the

general election.



              5.     “The title to an act of the Legislature which amends and reenacts a

particular section, article and chapter of the Code by specific reference to them, and which

relates to an object as to which, and as to the original section of the Code, the provisions

of the act are not foreign, but are congruous and germane and such as might have been

incorporated in the section when enacted, and which title is broad enough to give a fair and

reasonable indication of the purposes, but does not disclose the details, of the act, satisfies

the requirements of Section 30, Article VI of the Constitution of this State and is valid.”

Syl. Pt. 3, Wheeling v. Casualty Co., 131 W.Va. 584, 48 S.E.2d 404 (1948).



              6.     The title to H.B. 2981 (2009), an act to amend and reenact West

Virginia Code §§ 3-5-7, 3-5-23, and 3-5-24, is constitutionally sufficient under Article VI,

Section 30 of the West Virginia Constitution.



              7.     “Equal protection of the law is implicated when a classification treats

similarly situated persons in a disadvantageous manner.” Syl. Pt. 2, in part, Israel v.

Secondary Schools Act. Com’n, 182 W.Va. 454, 388 S.E.2d 480 (1989).




                                              ii 
              8.     “West Virginia’s constitutional equal protection principle is a part of

the Due Process Clause found in Article III, Section 10 of the West Virginia Constitution.”

Syl. Pt. 4, Israel v. Secondary Schools Act. Com’n, 182 W.Va. 454, 388 S.E.2d 480 (1989).



              9.    “The State of West Virginia through its Legislature retains the

authority to prescribe reasonable rules for the conduct of elections, reasonable procedures

by which candidates may qualify to run for office, and the manner in which they will be

elected.” Syl. Pt. 4, State ex rel. Sowards v. County Comm’n of Lincoln Cty., 196 W.Va.

739, 474 S.E.2d 919 (1996).



             10.    West Virginia Code § 3-5-23(a) (2018), which prevents unsuccessful

primary election candidates from subsequently running as nomination-certificate

candidates, does not violate the constitutional guarantees of freedom of association and

equal protection.




                                             iii 
FARRELL, Justice:


                             On August 9, 2018, the petitioners, Donald Blankenship and the Constitution

Party of West Virginia, petitioned this Court requesting the issuance of a writ of mandamus

directing the respondent, Mac Warner, West Virginia Secretary of State, to list Mr.

Blankenship as a candidate for the United States Senate on the general election ballot as

the Constitution Party’s nominee.



                             Secretary Warner subsequently filed a response to the petition. Intervenor

briefs were filed by the The West Virginia Republican Party, Inc., and Nigel E. Jeffries.



                             On August 23, 2018, this Court issued a rule to show cause and ordered

Secretary Warner to show cause, if any, why a writ of mandamus should not be awarded

as requested by the petitioners. Oral argument was conducted on August 29, 2018.1 For the

reasons set forth herein, we deny the writ.



                                                   I. Factual and Procedural Background

                             In the May 2018 primary election, Mr. Blankenship sought but failed to win

the Republican Party’s nomination for the United States Senate. Thereafter, on May 21,


                                                            
              1
          Given the request for accelerated consideration and resolution of this case as it
relates to the preparation of the ballot for the 2018 general election, this Court announced
its decision in an August 29, 2018, order, denying the petitioners relief and indicating that
this detailed opinion would follow.

                                                                    1
 
2018, Mr. Blankenship changed his party registration to the Constitution Party. On July 17,

2018, the Constitution Party notified the Secretary of State that Mr. Blankenship would be

that party’s nominee for the United States Senate.2 On July 24, 2018, Mr. Blankenship filed

with the Secretary of State’s office his “Candidate’s Certificate of Announcement for 2018

Elections” indicating his intention to run as a Constitution Party candidate. Mr.

Blankenship paid the required filing fee and presented the signatures of a sufficient number

of registered voters as specified by West Virginia Code § 3-5-23 (2018) the statute that

governs certificate nominations.3



                             In a letter dated July 26, 2018, Secretary Warner denied Mr. Blankenship’s

certification as a Constitution Party candidate based upon West Virginia Code § 3-5-23,

explaining that the statute precludes him from utilizing the nomination-certificate process



                                                            
              2
         There are two pathways that citizens in West Virginia may take to become a
candidate for public office in the general election. One pertains to candidates of political
parties recognized under State law. According to West Virginia Code § 3-1-8 (1965), a
“political party” is “any affiliation of voters representing any principle or organization
which at the last preceding general election, polled for its candidate for Governor at least
one percent of the total number of votes cast for all candidates for that office in the state.”
Based upon the results of the last general election, there are four recognized political parties
in West Virginia: Democrat, Republican, Mountain, and Libertarian. The other pathway is
for candidates of unrecognized parties provided for in West Virginia Code § 3-5-23 (2018).
Unrecognized parties, like the Constitution Party, must utilize the nomination-certificate
process which requires collecting a certain number of signatures of registered voters.
 
              3
         According to West Virginia Code § 3-5-23(c), “[t]he number of signatures shall
be equal to not less than one percent of the entire vote cast at the last preceding general
election for the office in the state, district, county, or other political division for which the
nomination is to be made.” Other portions of West Virginia Code § 3-5-23 are quoted in
section III, infra.

                                                               2
 
to become a candidate in the general election because he lost the Republican Party Primary.

Upon receipt of Secretary Warner’s letter, Mr. Blankenship and the Constitution Party filed

this petition for a writ of mandamus.



                              II. STANDARD OF REVIEW

              It is axiomatic that “[m]andamus is a proper remedy to require the

performance of a nondiscretionary duty by various governmental agencies or bodies.” Syl.

Pt. 1, State ex rel. Allstate Ins. Co. v. Union Pub. Serv. Dist., 151 W.Va. 207, 151 S.E.2d

102 (1966). Generally,

                     A writ of mandamus will not issue unless three elements
              coexist—(1) a clear legal right in the petitioner to the relief
              sought, (2) a legal duty on the part of the respondent to do the
              thing which the petitioner seeks to compel, and (3) the absence
              of another adequate remedy.

Syl. Pt. 2, State ex rel. Kucera v. City of Wheeling, 153 W.Va. 538, 170 S.E.2d 367 (1969).



              Because of the need for promptness in cases affecting the right to political

office, this Court has recognized that “[i]n West Virginia a special form of mandamus

exists to test the eligibility to office of a candidate in either a primary or general election.”

Syl. Pt. 5, in part, State ex rel. Maloney v. McCartney, 159 W.Va. 513, 223 S.E.2d 607

(1976). “Because there is an important public policy interest in determining the

qualifications of candidates in advance of an election, this Court does not hold an election

mandamus proceeding to the same degree of procedural rigor as an ordinary mandamus

case.” Syl. Pt. 2, State ex rel. Bromelow v. Daniel, 163 W.Va. 532, 258 S.E.2d 119 (1979).


                                               3
 
We have explained that “when a writ of mandamus has been invoked to preserve the right

to vote or to run for political office . . . this Court has eased the requirements for strict

compliance for the writ’s preconditions, especially those relating to the availability of

another remedy.” Syl. Pt. 3, in part, State ex rel. Sowards v. County Comm’n of Lincoln

Cty., 196 W.Va. 739, 474 S.E.2d 919 (1996).



              Having set forth the proper standards governing our review of this case, we

now turn to a discussion of the parties’ arguments and the substantive law.



                                    III. DISCUSSION

              The petitioners argue that West Virginia Code § 3-5-23(a) does not disqualify

Mr. Blankenship because he is now not a candidate in any primary election for public

office. The petitioners further aver that the purpose of the statute is to prevent the practice

of “cross filing,” whereby a person may appear on the general ballot not only as the

nominee of a recognized party but also as an independent candidate or as a candidate of an

unrecognized party. The petitioners assert both statutory and constitutional challenges to

the Secretary of State’s action.



              Before we reach the issues in this case, we note that the West Virginia

Constitution authorizes the Legislature to make laws concerning the election of public

officials. This Court has held that “[t]he Constitution, in article IV, section 11, gives wide

powers to the legislature to make all reasonable regulations and restrictions as to


                                              4
 
preparation of ballots and the conduct and returns of elections.” Syl. Pt. 4, Morris v. Bd. of

Canvassers of City of Charleston, 49 W.Va. 251, 38 S.E. 500 (1901). Specifically, Article

IV, Section 8 provides that “[t]he legislature, in cases not provided for in this Constitution,

shall prescribe, by general laws, the terms of office, powers, duties and compensation of

all public officers and agents, and the manner in which they shall be elected, appointed and

removed.” Article IV, Section 11 provides that

              [t]he legislature shall prescribe the manner of conducting and
              making returns of elections, and of determining contested
              elections, and shall pass such laws as may be necessary and
              proper to prevent intimidation, disorder or violence at the polls,
              and corruption or fraud in voting, counting the vote,
              ascertaining or declaring the result, or fraud in any manner,
              upon the ballot.

Finally, this Court is mindful that the Legislature “inevitably must[] enact reasonable

regulations of parties, elections, and ballots to reduce election-and campaign-related

disorder.” Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997) (citations

omitted). Against this backdrop, we proceed to address the parties’ arguments.



                    A. The Meaning of West Virginia Code § 3-5-23(a)

              Secretary Warner determined that West Virginia Code § 3-5-23(a) renders

Mr. Blankenship ineligible to run as a Constitution Party candidate in the general election.

The statute provides in relevant part:

                    Groups of citizens having no party organization may
              nominate candidates who are not already candidates in the
              primary election for public office otherwise than by
              conventions or primary elections. In that case, the candidate or
              candidates, jointly or severally, shall file a nomination


                                              5
 
              certificate in accordance with the provisions of this section and
              the provisions of § 3-5-24 of this code.



              It is Secretary Warner’s position that the words “who are not already

candidates in the primary election” in West Virginia Code § 3-5-23(a) constitute a “sore

loser” or “sour grapes” law. Secretary Warner contends that the law prohibits a candidate

affiliated with a recognized political party who ran for election in a primary election and

lost, from changing his or her voter registration to a minor party organization or becoming

an unaffiliated candidate to take advantage of the later filing deadline for nomination-

certificate candidates and have his or her name on the subsequent general election ballot.



              Conversely, the petitioners contend that the words “who are not already

candidates in the primary election” apply only during the pendency of the primary election.

Because Mr. Blankenship filed to run as a nomination-certificate candidate after he lost the

Republican primary election, the petitioners maintain that he is not prevented from utilizing

the nomination-certificate process to run in the general election as the Constitution Party

candidate. The petitioners assert that Secretary Warner’s interpretation of West Virginia

Code § 3-5-23(a) is without support from the text of the statute, the explanatory notes, and

the title of the bill as introduced and as finally passed. The petitioners contend that the

purpose of West Virginia Code § 3-5-23(a) is to prevent “cross filing.” Moreover, the

petitioners point out that this Court’s recent opinion Wells v. Miller, 237 W.Va. 731, 791




                                             6
 
S.E.2d 361 (2016), which discussed the statute at length, did not refer to the statute as a

“sore loser law.”4



                             In determining the meaning of West Virginia Code § 3-5-23(a), we are

mindful that “[t]he primary object in construing a statute is to ascertain and give effect to

the intent of the Legislature.” Syl. Pt. 1, Smith v. State Workmen’s Compensation

Commissioner, 159 W.Va. 108, 219 S.E.2d 361 (1975). In addition, this Court has held that

                                     A statute should be so read and applied as to make it
                             accord with the spirit, purposes and objects of the general
                             system of law of which it is intended to form a part; it being
                             presumed that the legislators who drafted and passed it were
                             familiar with all existing law, applicable to the subject matter,
                             whether constitutional, statutory or common, and intended the
                             statute to harmonize completely with the same and aid in the
                             effectuation of the general purpose and design thereof, if its
                             terms are consistent therewith.

Syl. Pt. 5, State v. Snyder, 64 W.Va. 659, 63 S.E. 385 (1908). Further, under our law,

                                      [i]t is the duty of a court to construe a statute according
                             to its true intent, and give to it such construction as will uphold
                             the law and further justice. It is as well the duty of a court to
                             disregard a construction, though apparently warranted by the
                             literal sense of the words in a statute, when such construction
                             would lead to injustice and absurdity.

Syl. Pt. 2, Click v. Click, 98 W.Va. 419, 127 S.E. 194 (1925). We now proceed to apply

these rules to the statutory language at issue.5


                                                            
              4
       Notably, however, in her dissent in Wells, former Justice Davis characterized West
Virginia Code § 3-5-23(a) as “prevent[ing] unsuccessful primary election candidates from
subsequently running as independent candidates.” 237 W.Va. at 749, 791 S.E.2d at 379.


                                                               7
 
                             First, we find it significant that in 2009, when the Legislature amended West

Virginia Code § 3-5-23(a) to add the phrase “who are not already candidates in the primary

election,” West Virginia Code § 3-5-24(a) (2005) was also amended to extend the deadline

for filing a nomination certificate to August 1. In the previous version of the statute, the

filing deadline for nomination-certificate candidates was “not later than the day preceding

the date on which the primary election is held.” W.Va. Code § 3-5-24. Thus, prior to 2009,

the results of the primary election were obviously unknown to a third-party candidate who

filed for office. Under our prior law, it was impossible for a person who lost in the primary

to later file as a nomination-certificate candidate. However, the extension of the deadline

for filing a nomination certificate until August 1 created the possibility of a candidate who

lost in the primary election to then seek to continue his or her campaign as a nomination-

certificate candidate. It is reasonable to conclude that to prevent this scenario, the

Legislature simultaneously added the language “who are not already candidates in the

primary election” into West Virginia Code § 3-5-23(a).



                             Second, construing West Virginia Code § 3-5-23(a) to prevent a primary

election candidate from filing as a nomination-certificate candidate only during the

pendency of the primary election is an unreasonable reading of the statute that would lead

                                                            
              5
         In Wells, we found the language in West Virginia Code § 3-5-23(a) ambiguous on
the issue whether the statute expressly forbade a member of a recognized political party
from becoming a nomination-certificate candidate. After utilizing our rules of statutory
construction, we held that such a candidate may not become a candidate for political office
by virtue of the nomination certificate process outlined in West Virginia Code § 3-5-23.
The issue in the instant case is different from the one in Wells.

                                                               8
 
to absurd results. As noted above, the deadline for filing a nomination certificate is August

1, which always falls after the date of the May primary election. Therefore, while a primary

election candidate would be prevented from filing a nomination certificate during the

pendency of the primary election, he or she could simply wait until the conclusion of the

primary election to file his or her nomination certificate. If such were the case, the

prohibition in West Virginia Code § 3-5-23(a) could be so easily circumvented as to be

meaningless. “It is always presumed that the Legislature will not enact a meaningless or

useless statute.” T. Weston, Inc. v. Mineral Cnty., 219 W.Va. 564, 568, 638 S.E.2d 167,

171 (2006) (citation omitted)



                             Therefore, we conclude that the prohibition in West Virginia Code § 3-5-

23(a) is not limited to the pendency of the primary election but also includes those

candidates who ran in the primary election. Accordingly, we now hold that West Virginia

Code § 3-5-23(a) (2018) prevents unsuccessful primary election candidates from

subsequently running as nomination-certificate candidates in the general election.6

                                                            
              6
        The parties also argue about the applicability to this case of West Virginia Code
§§ 3-5-23(f) and (g), which became effective on June 5, 2018, and provide: 

                             (f) For the purposes of this section, any person who, at the time
                             of the filing of the nomination certificate or certificates, is
                             registered and affiliated with a recognized political party as
                             defined in § 3-1-8 of this code may not become a candidate for
                             political office by virtue of the nomination-certificate process
                             as set forth in this section.

                             (g) For the purposes of this section, any person who was a
                             candidate for nomination by a recognized political party as

                                                               9
 
                                                B. Constitutionality of the Title to H.B. 2981

                             The petitioners assert the alternative argument that if West Virginia Code §

3-5-23(a) prevents the loser of a primary from later running as a nomination-certificate

candidate, then the statutory language at issue is unconstitutional. Pursuant to Article VI,

Section 30 of the West Virginia Constitution, “[n]o act hereafter passed shall embrace more

than one object, and that shall be expressed in the title.” Id. The provision further states

that if a bill does not provide a sufficient description of its contents, “the act shall be void

only as to so much thereof, as shall not be so expressed.” According to the petitioners, the

purpose of this provision is to protect both the Legislature and the public from hidden

provisions in statutes.



                             West Virginia Code § 3-5-23(a) was amended in 2009 by H.B. 29817 to add

the phrase “who are not already candidates in the primary election.” The petitioners point

                                                            
                             defined in § 3-1-8 of this code may not, after failing to win the
                             nomination of his or her political party, become a candidate for
                             the same political office by virtue of the nomination-certificate
                             process as set forth in this section.

Because we find that section (a) disposes of the issue before us, we do not find it necessary
to discuss sections (f) and (g).

              7
                 The title to H.B. 2981 provides as follows:

                             AN ACT to amend and reenact § 3-5-7, § 3-5-23 and § 3-5-24
                             of the Code of West Virginia, 1931, as amended, all relating to
                             elections, generally requiring candidates for the Senate and
                             House of Delegates to file announcement of candidacy with the
                             Secretary of State; reducing number of signatures needed for
                             nomination of third-party candidates; making filing deadline

                                                                     10
 
out that the title to H.B. 2981 contains no reference to this change in West Virginia Code

§ 3-5-23(a). Thus, the petitioners argue that the title to H.B. 2981 flatly fails to adequately

inform that there were changes made to the eligibility requirements for nomination-

certificate candidates. The petitioners aver that the title appears to describe all changes

made by the Act to West Virginia Code §§ 3-5-7, 3-5-23, and 3-5-24, except the added

eligibility requirement in § 3-5-23(a) for those seeking certificate nomination.



                             The general principles set forth in Wheeling v. Casualty Co., 131 W.Va. 584,

48 S.E.2d 404 (1948), govern this case. In Wheeling, this Court explained:

                                    In considering whether an act of the Legislature violates
                             the constitutional requirement concerning its title, the
                             provision of the Constitution must be construed liberally in
                             favor of the act, and generally the language in a title to an act
                             should be construed in the most comprehensive sense
                             favorable to the validity of the act. The provisions of Section
                             30, Article VI of the Constitution of this State, will be liberally
                             construed to sustain a legislative enactment and all doubt will
                             be resolved in favor of the constitutionality of the statute.

                                     When the principal object of an act is expressed in the
                             title and the act embraces with such principal object other
                             auxiliary objects, the act, if not otherwise objectionable, is
                             valid, not only as to the principal object but also as to the
                             auxiliary objects. If the title to an act is broad enough to give a
                             fair and reasonable index to all the purposes of the act, it is not
                                                            
                             for the nomination of candidates August 1; eliminating
                             requirement that persons signing nomination certificate state a
                             desire to vote for nominated candidate; permitting duly
                             registered voters who sign nomination certificates to vote in
                             the corresponding primary election; establishing the date by
                             which the filing fee must be paid; and making technical
                             corrections.
 


                                                               11
 
              necessary to descend to particulars in the title. If the title to an
              act is sufficiently clear and full as not to mislead the legislators,
              it satisfies the requirements of Section 30, Article VI of the
              Constitution of this State, and that constitutional provision
              does not require the details of the legislation to be disclosed in
              the title. The test of the sufficiency of the title to a statute is
              whether it will impart to a person interested in its subject matter
              enough information to provoke a reading of the act and to
              restrict its scope to a single topic.

131 W.Va. at 594-95, 48 S.E.2d at 410 (citations omitted). Accordingly, this Court held in

syllabus three of Wheeling:

                      The title to an act of the Legislature which amends and
              reenacts a particular section, article and chapter of the Code by
              specific reference to them, and which relates to an object as to
              which, and as to the original section of the Code, the provisions
              of the act are not foreign, but are congruous and germane and
              such as might have been incorporated in the section when
              enacted, and which title is broad enough to give a fair and
              reasonable indication of the purposes, but does not disclose the
              details, of the act, satisfies the requirements of Section 30,
              Article VI of the Constitution of this State and is valid.



              The petitioners argue that this case is governed by C.C. “Spike” Copley

Garage v. P.S.C. of W.Va., 171 W.Va. 489, 300 S.E.2d 485 (1983). Copley Garage

concerned the Legislature’s passage of an omnibus statute that radically altered the

authority and operating procedures of the Public Service Commission (“PSC”). Among

other things, it had the effect of deregulating the business of towing, hauling or carrying

wrecked or disabled vehicles. This Court found that the title of the Act was deficient

because while the title was “enormously specific; it set forth a brief description of every




                                               12
 
major change that the act made except deregulation of wrecker services.” 171 W.Va. at

491, 300 S.E.2d at 487. This Court explained:

                     The title to Chapter 98 is not infirm because it is vague
             and unspecific, but rather because it is positively misleading.
             A person reading a title to a bill drawn with the specificity of
             the title to Chapter 98 who finds no mention of wrecker
             services in the title would reasonably conclude that the act did
             not touch that subject because all the other concerns are set
             forth with specificity.

Id. We held in syllabus point one of Copley Garage:

                     Where the title to an act of the Legislature is specific
             about the purpose of all provisions of an omnibus act except
             one isolated provision, the title is deficient under W.Va. Const.,
             art. VI, § 30 with regard to the provision in the act whose
             purpose is obscured because the omission of one purpose in a
             title that is otherwise exhaustively informative is positively
             misleading.



             This Court does not believe that Copley Garage applies to the instant facts.

As noted in the opinion, Copley Garage was a “close case.” 171 W.Va. at 490, 300 S.E.2d

at 486. Additionally, Copley Garage concerned an omnibus statute that radically changed

the authority and operating procedures of the PSC. In contrast, the instant case concerns

the simple amendment and reenactment of three statutes. For these reasons, we believe

Wheeling to be the more applicable case.



             Construing the language in the title of H.B. 2981 in the most comprehensive

sense favorable to the validity of the Act and resolving all doubt in favor of the

constitutionality of the statute, we find the language of the title of H.B. 2981 to be


                                            13
 
constitutionally sufficient. As noted in Wheeling, the test is simply whether someone

interested in the bill’s subject matter would know to read it. The title need not inform the

reader of every specific change, but must alert the reader to the broader topics of the bill

and not affirmatively mislead the reader. The title to H.B. 2981 designates the chapter and

sections of the Code that are amended. Also, the title alerts the reader that it relates to

“elections generally,” including the “nomination of third-party candidates,” and

nomination certificates. Finally, while the title is not extremely detailed, it is not

misleading. In sum, we believe that someone interested in third-party candidates and

“nomination certificates” would know to read West Virginia Code § 3-5-23(a) as amended

by H.B. 2981. Therefore, we hold that the title to H.B. 2981 (2009), an act to amend and

reenact West Virginia Code §§ 3-5-7, 3-5-23, and 3-5-24, is constitutionally sufficient

under Article VI, Section 30 of the West Virginia Constitution.8




                                                            
              8
          The petitioners also contend that the title to H.B. 2981 is insufficient because
subsection (h) of the amended West Virginia Code § 3-5-23 creates a criminal act
subjecting candidates to a criminal penalty of up to one year in jail and a $1,000 fine. The
petitioners hinge their argument on State ex rel. Myers v. Wood, 154 W.Va. 431, 175 S.E.2d
637 (1970), in which they say this Court struck from the law a provision in a bill creating
a new crime because the title of the bill gave no indication that a new criminal offense was
established. We note, however, that H.B. 2981 did not create a new crime. Section (f) of
W.Va. Code § 3-5-23 (2006), before the 2009 amendment, provided that “any person
violating the provisions of this section is guilty of a misdemeanor and, upon conviction,
shall be fined not more than one thousand dollars, or confined in jail for not more than one
year, or both.” The 2009 amended section (f) contained the same crime, as does section (h)
in the current version of the statute. Therefore, we find no merit to the petitioners’
argument.

                                                               14
 
                               C. Other Constitutional Issues

                                1. Freedom of Association

              The petitioners next deem § 3-5-23(a) to be unconstitutional because it

abridges their freedom of association rights. As provided in Article III, Section 16 of the

West Virginia Constitution, “[t]he right of the people to assemble in a peaceable manner,

to consult for the common good, to instruct their representatives, or to apply for redress of

grievances shall be held inviolate.” The petitioners note that decisions of the United States

Supreme Court as well as this Court have held that the right to associate with others to

advance particular causes is necessarily embedded in the freedoms of speech and of the

press. Similarly, say the petitioners, the U.S. Court of Appeals for the Fourth Circuit has

observed, “[t]he First Amendment, as incorporated against the states by the Fourteenth

Amendment, protects the rights of individuals to associate for the advancement of political

beliefs and ideas.” South Carolina Green Party v. S.C. State Election Comm’n, 612 F.3d

752, 755-56 (4th Cir. 2010).



              The petitioners further aver that they are severely burdened by the

Secretary’s application of § 3-5-23(a). They explain that it has caused Mr. Blankenship to

lose the momentum that has propelled him, a newcomer to politics, to a respectable third-

place finish against two experienced politicians. They conclude that not only will this




                                             15
 
arrested momentum deny him a run for the office of United States Senator in 2018, but the

denial could also effect a premature closing of the door to a future run for office.9

                             In Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504

U.S. 428 (1992), the United States Supreme Court established a balancing test to evaluate

challenges to state ballot access requirements:

                             A court considering a challenge to a state election law must
                             weigh the character and magnitude of the asserted injury to the
                             rights protected by the First and Fourteenth Amendments that
                             the plaintiff seeks to vindicate against the precise interests put
                             forward by the State as justifications for the burden imposed
                             by its rule, taking into consideration the extent to which those
                             interests make it necessary to burden the plaintiff’s rights.

Burdick, 504 U.S. at 434 (citation and internal punctuation omitted). Our Court explained,

                             The required analysis depends upon the extent to which a
                             challenged regulation burdens First and Fourteenth
                             Amendment rights. For severe restrictions, the regulation must
                             be narrowly drawn to advance a state interest of compelling
                             importance. For reasonable, nondiscriminatory restrictions, the
                             State’s important regulatory interests are generally sufficient to
                             justify the restrictions.

                                    Without question, the impact of candidate eligibility
                             requirements on voters implicates basic constitutional rights.
                             Nonetheless, not all restrictions imposed by the States on
                             candidates’ eligibility for the ballot impose constitutionally-
                             suspect burdens on voters’ rights to associate or to choose
                             among candidates. As a practical matter, there must be
                             substantial regulation of elections if they are to be fair and
                             honest and if some sort of order, rather than chaos, is to
                             accompany the democratic processes.

Wells, 237 W.Va. at 745, 791 S.E.2d at 375 (quotation marks and citations omitted).

                                                            
              9
         According to Intervenor Republican Party, Inc., more than forty states have
enacted sore loser laws and every constitutional challenge has failed.

                                                               16
 
              Instructive on the matter of burdens to ballot access is the United States

Supreme Court case of Storer v. Brown, 415 U.S. 724 (1974). In Storer, the Supreme Court

upheld a California election statute that denied ballot access to an independent candidate

seeking elective office if the candidate had a registered affiliation with a qualified political

party within one year prior to the immediately preceding primary election. Id. at 736. In

finding California’s disaffiliation requirement constitutional, the Supreme Court stated as

follows:

                    The requirement that the independent candidate not
              have been affiliated with a political party for a year before the
              primary is expressive of a general state policy aimed at
              maintaining the integrity of the various routes to the ballot. It
              involves no discrimination against independents.

                     The general election ballot is reserved for major
              struggles; it is not a forum for continuing intraparty feuds. The
              provision against defeated primary candidates running as
              independents effectuates this aim, the visible result being to
              prevent the losers from continuing the struggle and to limit the
              names on the ballot to those who have won the primaries and
              those independents who have properly qualified. The people, it
              is hoped, are presented with understandable choices and the
              winner in the general election with sufficient support to govern
              effectively.

                     [The disaffiliation statute] . . . . protects the direct
              primary process by refusing to recognize independent
              candidates who do not make early plans to leave a party and
              take the alternative course to the ballot. It works against
              independent candidacies prompted by short-range political
              goals, pique, or personal quarrel. It is also a substantial barrier
              to a party fielding an “independent” candidate to capture and
              bleed off votes in the general election that might well go to
              another party.



                                              17
 
Storer, 415 U.S. at 733-35.



              Storer is often used by courts as a benchmark to measure the burden imposed

by an election law. For example, in Timmons, 520 U.S. 351, 369, the Supreme Court upheld

a Minnesota law that prohibited an individual from appearing on the ballot as the candidate

of more than one party. In doing so, the Supreme Court explained:

                      Minnesota’s fusion ban is far less burdensome than the
              disaffiliation rule upheld in Storer, and is justified by similarly
              weighty state interests. . . . Under the California disaffiliation
              statute at issue in Storer, any person affiliated with a party at
              any time during the year leading up to the primary election was
              absolutely precluded from appearing on the ballot as an
              independent or as the candidate of another party. Minnesota’s
              fusion ban is not nearly so restrictive; the challenged
              provisions say nothing about the previous party affiliation of
              would-be candidates but only require that, in order to appear
              on the ballot, a candidate not be the nominee of more than one
              party. California’s disaffiliation rule limited the field of
              candidates by thousands; Minnesota’s precludes only a handful
              who freely chose to be so limited. It is also worth noting that
              while California’s disaffiliation statute absolutely banned
              many candidacies, Minnesota’s fusion ban only prohibits a
              candidate from being named twice.

                      We conclude that the burdens Minnesota’s fusion ban
              imposes on the New Party’s associational rights are justified
              by “correspondingly weighty” valid state interests in ballot
              integrity and political stability.

520 U.S. at 369-370 (footnote omitted). See also Burdick, 504 U.S. at 437 (comparing

Hawaii’s prohibition on write-in candidacies to the law upheld in Storer); Backus v. Spears,

677 F.2d 397, 400 (4th Cir. 1982) (comparing South Carolina’s sore-loser law to the law

upheld in Storer).



                                              18
 
              In the instant case, the language in West Virginia Code § 3-5-23(a) barring

sore loser candidacies is far less burdensome than the law in Storer, and only slightly

burdensome to those candidates’ ability to run for office. Mr. Blankenship was not

prevented from running on the primary election ballot for the United States Senate, and if

he had won the primary, he would be on the general election ballot as the nominee of the

Republican Party. Also, the statute does not absolutely prohibit Mr. Blankenship from

appearing on the general election ballot as an independent or nominee of an unrecognized

party; Mr. Blankenship is only barred because he voluntarily chose to compete in the

primary election as a Republican. The only burden imposed on candidates like Mr.

Blankenship is that they must choose between the two paths for a spot on the general

election ballot: the path for recognized parties or the one for independents and

unrecognized parties. See De La Fuente v. Merrill, 214 F. Supp. 3d 1241, 1256 (M.D.Ala.

2016) (stating that “[i]t cannot be over-emphasized that Mr. De La Fuente is only barred

from the ballot because of his voluntary participation in the Democratic Primary.”).

Moreover, even after losing the Republican primary, Mr. Blankenship had until September

18 to register as an official write-in candidate.



              The language in § 3-5-23(a) is also minimally burdensome on unrecognized

political parties like the Constitution Party. The Supreme Court has recognized “[t]hat a

particular individual may not appear on the ballot as a particular party’s candidate does not

severely burden that party’s associational rights.” Timmons, 520 U.S. at 359 (citations


                                              19
 
omitted). A limitation like a sore loser law does not “restrict the ability of the [unrecognized

party] and its members to endorse, support, or vote for anyone they like.” Id. at 363. Sore

loser laws do not “directly limit [an unrecognized] party’s access to the ballot . . . [but

merely] reduce the universe of potential candidates who may appear on the ballot as the

party’s nominee.” Id. Further, the unrecognized party is “free to try to convince” its desired

candidate “to refrain from seeking the nomination of another political party.” South

Carolina Green Party, 612 F.3d at 757 (citation omitted). Moreover, “the burdens [a]re not

severe because [the unrecognized party] and its members remain[] free to govern

themselves internally and to communicate with the public as they wish.” Clingman v.

Beaver, 544 U.S. 581, 589 (2005). These unrecognized parties “simply c[an]not nominate

as their candidate any of [a] few individuals, id. at 590 (internal quotations omitted), on

account of voluntary choices made by those individuals alone.” That is quite different from

a law that “directly hampers the ability of a party to spread its message.” Eu v. San

Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 233 (1989). Accordingly, we

conclude that language in West Virginia Code § 3-5-23(a) does not place a severe burden

on the petitioners.



              The United States Supreme Court case of Jenness v. Fortson, 403 U.S. 431

(1971), provides additional guidance on the issue of freedom of association. In Jenness,

the Supreme Court was called upon to examine the basic structure of pertinent provisions

of the Georgia Election Code, which provided as follows:




                                              20
 
              Any political organization whose candidate received 20% or
              more of the vote at the most recent gubernatorial or presidential
              election is a “political party.” Any other political organization
              is a “political body.” “Political parties” conduct primary
              elections, regulated in detail by state law, and only the name of
              the candidate for each office who wins this primary election is
              printed on the ballot at the subsequent general election, as his
              party’s nominee for the office in question. A nominee of a
              “political body” or an independent candidate, on the other
              hand, may have his name printed on the ballot at the general
              election by filing a nominating petition. This petition must be
              signed by “a number of electors of not less than five per cent.
              of the total number of electors eligible to vote in the last
              election for the filling of the office the candidate is seeking . .
              . .”

403 U.S. at 433 (footnotes omitted). Those challenging the Georgia law launched a two-

pronged attack. First, they said that requiring a nonparty candidate to acquire the signatures

of a certain number of voters before his or her name is printed on the ballot is to abridge

the freedoms of speech and association guaranteed by the First and Fourteenth

Amendments. Regarding the challenge based on the freedom of association, the Court in

Jenness reasoned as follows:

                     Anyone who wishes, and who is otherwise eligible, may
              be an independent candidate for any office in Georgia. Any
              political organization, however new or however small, is free
              to endorse any otherwise eligible person as its candidate for
              whatever elective public office it chooses. So far as the Georgia
              election laws are concerned, independent candidates and
              members of small or newly formed political organizations are
              wholly free to associate, to proselytize, to speak, to write, and
              to organize campaigns for any school of thought they wish.
              They may confine themselves to an appeal for write-in votes.
              Or they may seek, over a six months’ period, the signatures of
              5% of the eligible electorate for the office in question. . . .

                     In a word, Georgia in no way freezes the status quo, but
              implicitly recognizes the potential fluidity of American


                                              21
 
              political life. . . . We can find in this system nothing that
              abridges the rights of free speech and association secured by
              the First and Fourteenth Amendments.

403 U.S. at 438-440.



              Similarly, language in West Virginia Code § 3-5-23(a) does not violate the

freedom of association rights of Mr. Blankenship and the members of the Constitution

Party. Anyone who wishes and is eligible may be a nomination-certificate candidate for

office in West Virginia. Had Mr. Blankenship not run for the United States Senate in the

Republican Primary, he presumably would have been eligible to run as the Constitution

Party’s nominee for the United States Senate. The Constitution Party was free to endorse

and nominate any otherwise eligible person for its nominee. The petitioners remain “free

to associate, to proselytize, to speak, to write, and to organize campaigns” for the

propagation of their political beliefs. See Jenness, 403 U.S. at 438. Significantly, Mr.

Blankenship still had the opportunity to file as a write-in candidate.



                                    2. Equal Protection

              The petitioners next assert that if the the language in West Virginia Code §

3-5-23(a) constitutes a sore loser law, it would violate the constitutional equal protection

guarantee because the petitioners are similarly situated to other parties and candidates, but

West Virginia law treats them disparately. This Court has held that “[e]qual protection of

the law is implicated when a classification treats similarly situated persons in a

disadvantageous manner.” Syl. Pt. 2, in part, Israel v. W.Va. Secondary Sch. Activities


                                             22
 
Comm’n, 182 W.Va. 454, 388 S.E.2d 480 (1989). We have explained that “West Virginia’s

constitutional equal protection principle is a part of the Due Process Clause found in Article

III, Section 10 of the West Virginia Constitution.” Syl. Pt. 4, Israel, supra. The petitioners

base their claim on the fact that the use of the nomination-certificate process is denied to

any person who previously lost his or her bid to be a recognized party’s nominee, while

the two smaller recognized parties, the Libertarian and Mountain Party, can circumvent the

section (a) by choosing a losing primary candidate by a nominating convention. Thus,

explain the petitioners, section (a) operates to deny the Constitution Party of the right to

nominate a candidate for an office when the candidate lost another party’s nomination, but

allows the Libertarian and Mountain Parties, as well as the Democrat and Republican

Parties, to do just that. Therefore, the petitioners contend, section (a) treats similarly-

situated persons in a disadvantageous manner. Moreover, the petitioners assert that for the

same reasons the section (a) language denies to Mr. Blankenship his fundamental right of

access to the ballot because the right to access in West Virginia is a fundamental right under

the Equal Protection Clause.



              The Supreme Court in Jenness also addressed an equal protection challenge

raised against the Georgia election law at issue. First, the Jenness Court compared the facts

of that case with the facts of Williams v. Rhodes, 393 U.S. 23 (1968), a case in which the

Supreme Court found invidious discrimination in Ohio’s election laws. The Court

determined that Georgia’s election laws were not unconstitutional. The Court explained:




                                             23
 
              Unlike Ohio, Georgia freely provides for write-in votes. Unlike
              Ohio, Georgia does not require every candidate to be the
              nominee of a political party, but fully recognizes independent
              candidacies. Unlike Ohio, Georgia does not fix an
              unreasonably early filing deadline for candidates not endorsed
              by established parties. Unlike Ohio, Georgia does not impose
              upon a small party or a new party the Procrustean requirement
              of establishing primary election machinery. Finally, and in
              sum, Georgia’s election laws, unlike Ohio’s, do not operate to
              freeze the political status quo.

Id. at 438. The Jenness Court further indicated:

                     The fact is, of course, that from the point of view of one
              who aspires to elective office in Georgia, alternative routes are
              available to getting his name printed on the ballot. He may
              enter the primary of a political party, or he may circulate
              nominating petitions either as an independent candidate or
              under the sponsorship of a political organization. We cannot
              see how Georgia has violated the Equal Protection Clause of
              the Fourteenth Amendment by making available these two
              alternative paths, neither of which can be assumed to be
              inherently more burdensome than the other.

                      The fact is that there are obvious differences in kind
              between the needs and potentials of a political party with
              historically established broad support, on the one hand, and a
              new or small political organization on the other. Georgia has
              not been guilty of invidious discrimination in recognizing these
              differences and providing different routes to the printed ballot.
              Sometimes the grossest discrimination can lie in treating things
              that are different as though they were exactly alike, a truism
              well illustrated in Williams v. Rhodes, supra.

Id. at 440-442 (footnotes omitted).



              Based on the Supreme Court’s decisions in Jenness, Storer, Timmons, and

the other cases discussed above, we find no invidious discrimination in the fact that, under

our election laws, the use of the certificate nomination process is denied to any person who


                                             24
 
previously lost his or her bid to be a recognized party’s nominee, while the two smaller yet

statutorily recognized parties, the Libertarian and the Mountain Party, can circumvent the

section (a) prohibition by choosing a losing primary candidate in a nominating convention.

As the Supreme Court noted in Jenness, the fact is that there are obvious differences in

kind between the needs and potentials of political parties, such as the Mountain and

Libertarian Parties which have historically earned a certain level of support, and a new or

small political organization such as the Constitution Party. A state is not guilty of invidious

discrimination in recognizing these differences and in providing different treatment in its

election laws.



                 Significantly, the petitioners simply are not similarly situated to recognized

parties. Smaller recognized parties have polled at least one percent in the previous

gubernatorial election. See W.Va. Code § 3-1-8 (stating that an officially recognized

political party is established when an affiliation of voters polled at least one percent in the

previous gubernatorial election). This difference is crucial, as West Virginia law affords

parties that have polled at a certain rate “political party” status and, with that status, the

ability to nominate candidates in a primary election or convention. See W.Va. Code § 3-1-

8 (stating that an officially recognized political party is established when an affiliation of

voters polled at least one percent in the previous gubernatorial election); W.Va. Code § 3-

5-4 (allowing recognized political parties to use the primary process to nominate

candidates); W.Va. Code § 3-5-22 (allowing recognized political parties who polled less




                                               25
 
than ten percent in the prior gubernatorial election to use the convention process to

nominate candidates).



             Notably, recognized parties do not carry the same risks to the electoral

system posed by independent candidates and unrecognized parties. Recognized parties

have a demonstrated history of political performance. Therefore, it is unlikely that a

recognized party will nominate another recognized party’s losing candidate and create a

splinter faction comprised primarily of the loser’s original party because an existing

recognized party has an established party base. Further, recognized parties have internal

checks, systems, and nominating procedures that govern whether they ultimately decide to

nominate the other recognized party’s losing candidate.



             Significantly, recognized parties have internal systems, and nominating

procedures that govern their choice of nominee. In contrast, the nomination-certificate

process has no such system of checks to preclude a jilted candidate from running and even

forming his or her own party out of spite. The nomination-certificate candidate must

simply gather signatures. He or she has no party procedures to negotiate, no party members

to win over, and no votes to win at a convention. Additionally, a primary loser’s access to

the nomination-certificate process poses a risk to the stability of the political system.

Specifically, the primary loser is likely to siphon votes from the party of which he or she

was a primary candidate. For example, parties opposing the Republican Party in the general

election may attempt to elevate a candidate through the nomination-certificate process in


                                            26
 
an effort to split the Republican vote between the primary winner and the nomination-

certificate candidate in the general election to make it more likely that the other party’s

candidate will win the general election. Therefore, we find that the difference in treatment

in West Virginia Code § 3-5-23(a) between recognized parties, on one hand, and

unrecognized parties and independent candidates on the other, does not constitute invidious

discrimination.



                             As set forth above, the language at issue in section (a) regarding “who are

not already candidates in the primary election” imposes only a minimal burden and is

nondiscriminatory. As this Court stated in Wells, “[f]or reasonable, nondiscriminatory

restrictions, the State’s important regulatory interests are generally sufficient to justify the

restrictions.” 237 W.Va. at 745, 791 S.E.2d at 365 (internal quotation marks and citations

omitted). In syllabus point four of State ex rel. Sowards, 196 W.Va. 739, 474 S.E.2d 919,

we held:

                                    The State of West Virginia through its Legislature
                             retains the authority to prescribe reasonable rules for the
                             conduct of elections, reasonable procedures by which
                             candidates may qualify to run for office, and the manner in
                             which they will be elected.

Several important regulatory interests are served by the prohibition in West Virginia Code

§ 3-5-23(a). 10

                                                            
              10
           The petitioners’ argument on the different treatment between the recognized and
unrecognized parties is essentially a claim that the § 3-5-23(a) clause is under-inclusive,
i.e., it denies the Constitution Party the right of nominating a candidate for office when the
candidate lost another party’s nomination, but allows the Libertarian and Mountain Parties,

                                                               27
 
                             First, courts have found that states have an interest specifically in preventing

sore loser candidacies. See Burdick, 504 U.S. at 439 (upholding Hawaii’s ban on write-in

voting as “a legitimate means of averting divisive sore-loser candidacies”); Clingman, 544

U.S. at 594 (upholding Oklahoma’s semi-closed primary because it advanced the state’s

regulatory interest in “guard[ing] against party raiding and sore loser candidacies by

spurned primary contenders.” (citation omitted)). Second, a sore loser law advances the

state’s legitimate interest in regulating the number of candidates on the ballot. See

Anderson, 460 U.S. at 788 n. 9 (remarking that “it is both wasteful and confusing to

encumber the ballot with the names of frivolous candidates.” (citation omitted)); Storer,

415 U.S. at 732 (providing that states have “an interest, if not a duty, to protect the integrity

of its political processes from frivolous and fraudulent candidacies.” (citation omitted));

Timmons, 520 U.S. at 364 (recognizing the state’s interest in “avoiding voter confusion

and overcrowded ballots.” (citation omitted)). Third, a prohibition on sore loser

candidacies serves the state’s interest in preserving identifiable political parties. See

Clingman, 544 U.S. at 594 (recognizing the important regulatory interest in “preserv[ing]


                                                            
as well and the Republican and Democrat Parties, to do just that. However, because the
section (a) clause does not impose a severe burden and is not discriminatory, “the State
need not narrowly tailor the means it chooses to promote” its interests. Timmons, 520 U.S.
at 365. Instead, “[w]hen a state election law provision imposes only ‘reasonable,
nondiscriminatory restrictions’ . . . ‘the State’s important regulatory interests are generally
sufficient to justify’ the restrictions.” Burdick, 504 U.S. at 434 (quoting Anderson, 460
U.S. at 788). As noted above, because we find the section (a) provision to be reasonable
and nondiscriminatory, the State need not narrowly tailor the means by which it chooses to
promote its interests.

                                                               28
 
the political parties as viable and identifiable interest groups.”); Timmons, 520 U.S. at 366

(indicating that “[t]he State surely has a valid interest in making sure that minor and third

parties who are granted access to the ballot are bona fide and actually supported, on their

own merits.”); Storer, 415 U.S. at 735 (recognizing the interest in preventing those who

lost their party primary from retaining their candidacy to “continu[e] intraparty feuds.”).

Fourth, a sore loser law is justified by the state’s interest in orderly, fair, and efficient

procedures for elections. See Timmons, 520 U.S. at 364 (providing that “[s]tates certainly

have an interest in protecting the integrity, fairness, and efficiency of their ballots and

election processes as means for electing public officials.” (citation omitted)). Finally, a

sore loser law furthers a state’s “strong interest in the stability of [its] political system.”

Timmons, 520 U.S. at 366 (citation omitted). See also Storer, 415 U.S. at 736 (indicating

that it has been a concern since the Founding Era “that splintered parties and unrestrained

factionalism may do significant damage to the fabric of the government.”); Storer, 415

U.S. at 735 (a sore loser law “works against independent candidacies prompted by short-

range political goals, pique, or personal quarrel.”). Therefore, this Court finds that the

prohibition in West Virginia Code § 3-5-23(a) is a reasonable, nondiscriminatory

restriction, and that the State’s important regulatory interests are sufficient to justify the

restriction. Accordingly, we now hold that West Virginia Code § 3-5-23(a), which

prevents unsuccessful primary election candidates from subsequently running as

nomination-certification candidates does not violate the constitutional guarantees of free

association and equal protection.




                                              29
 
              In sum, this Court finds first that West Virginia Code § 3-5-23(a) prohibits

unsuccessful primary candidates from running as nomination-certificate candidates in the

general election. Second, we find the title of H.B. 2981 to be constitutionally sufficient.

Third, we find the language at issue in West Virginia Code § 3-5-23(a) does not violate the

constitutional guarantees of freedom of association and equal protection. Finally, we find

the ballot access restriction in West Virginia Code § 3-5-23(a) to be reasonable and

nondiscriminatory, and that the State’s important regulatory interests are sufficient to

justify the restriction. Therefore, because Mr. Blankenship unsuccessfully ran in the 2018

Republican primary election, he is now prohibited from gaining access to the 2018 general

election ballot for the same office by means of a nomination-certificate candidacy.



                                   IV. CONCLUSION

              Based upon the foregoing, we find that there is no clear legal right in the

petitioners to the relief sought, and there is no legal duty on the part of the respondent to

do the thing which the petitioners seek to compel. Accordingly, we deny the writ sought

by the petitioners.

                                                                               Writ denied.




                                             30